


Exhibit 10.1

 

 

SIXTEENTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

 

SIXTEENTH AMENDMENT AND LIMITED WAIVER, dated as of April 30, 2007, to the
Credit Agreement referred to below (this “Amendment”) among BUTLER
INTERNATIONAL, INC., a Maryland corporation (“Holdings”), BUTLER SERVICE GROUP,
INC., a New Jersey corporation, as Borrower (the “Borrower”); the other Credit
Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
and as Agent for Lenders (“Agent”) and the other Lenders signatory hereto from
time to time.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Credit Parties signatory thereto, Agent, and
Lenders signatory thereto are parties to that certain Second Amended and
Restated Credit Agreement, dated as of September 28, 2001 (including all
annexes, exhibits and schedules thereto, and as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, Agent and Lenders have agreed to amend the Credit Agreement in the
manner, and on the terms and conditions, provided for herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.        Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in Annex A of the Credit Agreement.

 

2.            Limited Waiver. (a) Agent and Lenders hereby waive, as of the
Amendment Effective Date (as defined herein), all Defaults and Events of Default
arising solely from Borrower’s failure to comply with its covenants to deliver
to Agent and Lenders: (i) prior to March 21, 2007, the Restated Financial
Statements, the 2005 Year End Financial Information and the 2006 Fiscal Quarter
Financial Information required to be delivered pursuant to Section 4.1(a) and
clause (q) of Annex E of the Credit Agreement; and (ii) within 90 days after the
end of the Fiscal Year ended December 31, 2006, the annual Financial Statements,
certifications, statements, reports, letters and all other documentation
required to be delivered pursuant to Section 4.1(a) and clause (d) of Annex E of
the Credit Agreement in respect of the Fiscal Year ended December 31, 2006.

 

(b)        Agent and Lenders hereby waive, as of the Amendment Effective Date,
all Defaults and Events of Default arising solely from Borrower’s failure to
comply with its covenant to deliver to Agent and Lenders within 30 days after
the end of the Fiscal Month ended March 31, 2007, the monthly financial
information and all other documentation required to be

 

--------------------------------------------------------------------------------




delivered pursuant to Section 4.1(a) and clause (a) of Annex E of the Credit
Agreement in respect of the Fiscal Month ended March 31, 2007 (the “March 2007
Financial Information”); provided, that Borrower shall be required to deliver to
Agent the March 2007 Financial Information on or prior to May 10, 2007. Failure
to deliver the March 2007 Financial Information by May 10, 2007 shall constitute
an immediate Event of Default.

 

3.            Representations and Warranties. To induce Agent and Lenders to
enter into this Amendment, each of Holdings and Borrower makes the following
representations and warranties to Agent and Lenders:

 

(i)         The execution, delivery and performance of this Amendment and the
performance of the Credit Agreement, as amended by this Amendment (the “Amended
Credit Agreement”) by Borrower and the other Credit Parties: (a) is within such
Person’s organizational power; (b) has been duly authorized by all necessary or
proper corporate and shareholder action; (c) does not contravene any provision
of such Person’s charter or bylaws or equivalent organizational documents; (d)
does not violate any law or regulation, or any order or decree of any court or
Governmental Authority; (e) does not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) does not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent pursuant to the Loan Documents; and (g) does not
require the consent or approval of any Governmental Authority or any other
Person.

 

(ii)         This Amendment has been duly executed and delivered by or on behalf
of each of Holdings, Borrower and the other Credit Parties.

 

(iii)       Each of this Amendment and the Amended Credit Agreement constitutes
a legal, valid and binding obligation of Borrower and each of the other Credit
Parties party thereto, enforceable against each in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

(iv)        No Default or Event of Default has occurred and is continuing after
giving effect to this Amendment.

 

(v)         No action, claim, lawsuit, demand, investigation or proceeding is
now pending or, to the knowledge of any Credit Party, threatened against any
Credit Party, at law, in equity or otherwise, before any court, board,
commission, agency or instrumentality of any Governmental Authority, or before
any arbitrator or panel of arbitrators, (a) which challenges Borrower’s or, to
the extent applicable, any other Credit Party’s right, power, or competence to
enter into this Amendment or perform any of their respective obligations under
this Amendment, the Amended Credit Agreement or any other Loan Document, or the
validity or enforceability of this Amendment, the Amended Credit Agreement or
any other Loan Document or any action taken under this Amendment, the Amended
Credit Agreement or any other Loan Document or (b) which

 

--------------------------------------------------------------------------------




if determined adversely, is reasonably likely to have or result in a Material
Adverse Effect. To the knowledge of Holdings or Borrower, there does not exist a
state of facts which is reasonably likely to give rise to such proceedings.

 

(vi)        The representations and warranties of Borrower and the other Credit
Parties contained in the Credit Agreement and each other Loan Document shall be
true and correct on and as of the Amendment Effective Date and the date hereof
with the same effect as if such representations and warranties had been made on
and as of such date, except that any such representation or warranty which is
expressly made only as of a specified date need be true only as of such date.

 

4.            No Other Amendments/Waivers. Except as expressly amended herein,
the Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms. In
addition, this Amendment shall not be deemed a waiver of any term or condition
of any Loan Document and shall not be deemed to prejudice any right or rights
which Agent, for itself and Lenders, may now have or may have in the future
under or in connection with any Loan Document or any of the instruments or
agreements referred to therein, as the same may be amended from time to time.

 

5.            Outstanding Indebtedness; Waiver of Claims. Each of Borrower and
the other Credit Parties hereby acknowledges and agrees that as of April 30,
2007, the aggregate outstanding principal amount of (i) the Revolving Loan is
$36,593,728 and (ii) the Term Loan B is $14,000,000, and that such principal
amounts are payable pursuant to the Credit Agreement without defense, offset,
withholding, counterclaim or deduction of any kind. Borrower and each other
Credit Party hereby waives, releases, remises and forever discharges Agent,
Lenders and each other Indemnified Person from any and all claims, suits,
actions, investigations, proceedings or demands arising out of or in connection
with the Credit Agreement (collectively, “Claims”), whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which Borrower or any
other Credit Party ever had, now has or might hereafter have against Agent or
Lenders which relates, directly or indirectly, to any acts or omissions of
Agent, Lenders or any other Indemnified Person on or prior to the date hereof;
provided, that neither Borrower nor any other Credit Party waives any Claim
solely to the extent such Claim relates to the Agent’s or any Lender’s gross
negligence or willful misconduct.

 

6.            Expenses. Borrower and the other Credit Parties hereby reconfirm
their respective obligations pursuant to Sections 1.9 and 11.3 of the Credit
Agreement to pay and reimburse Agent, for itself and Lenders, for all reasonable
costs and expenses (including, without limitation, reasonable fees of counsel)
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment and all other documents and instruments delivered in
connection herewith.

 

7.            Effectiveness. This Amendment shall be deemed effective as of the
date hereof (the “Amendment Effective Date”) only upon satisfaction in full in
the judgment of Agent of each of the following conditions:

 

--------------------------------------------------------------------------------




                                              (i)         Amendment. Agent shall
have received five (5) original copies of this Amendment duly executed and
delivered by Agent, the Requisite Lenders, Borrower and the other Credit
Parties.

 

(ii)         Payment of Fees and Expenses. Borrower shall have paid to Agent (i)
a non-refundable cash amendment fee in the aggregate principal amount of $25,000
for the pro rata account of the Lenders and (ii) all documented costs, fees and
expenses owing to Agent in connection with this Amendment and the other Loan
Documents (including, without limitation, reasonable legal fees and expenses).

 

(iii)        Representations and Warranties. The representations and warranties
of or on behalf of the Borrower and the Credit Parties in this Amendment shall
be true and correct on and as of the Amendment Effective Date and the date
hereof, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

 

8.            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.            Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUTLER SERVICE GROUP, INC., as Borrower

 

By:       Mark Koscinski                                

Name:  Mark Koscinski

Title:    VP Controller

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent and Lender

 

By:       James H. Kaufman                             

Name:  James H. Kaufman

 

Title:

Duly Authorized Signatory
Senior Vice President

 

--------------------------------------------------------------------------------




The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrower.

 

BUTLER NEW JERSEY REALTY CORP.

 

By:       Mark Koscinski                                

Name:  Mark Koscinski

Title:    VP Controller

 

 

BUTLER INTERNATIONAL, INC.

 

 

By:       Mark Koscinski                                

Name:  Mark Koscinski

Title:    VP Controller

 

 

BUTLER SERVICES INTERNATIONAL, INC.

 

 

By:       Mark Koscinski                                

Name:  Mark Koscinski

Title:    VP Controller

 

 

BUTLER TELECOM, INC.

 

 

By:       Mark Koscinski                                

Name:  Mark Koscinski

Title:    VP Controller

 

 

BUTLER SERVICES, INC.

 

 

By:       Mark Koscinski                                

Name:  Mark Koscinski

Title:    VP Controller

 

 

BUTLER UTILITY SERVICE, INC.

 

 

By:       Mark Koscinski                                

Name:  Mark Koscinski

Title:    VP Controller

 

 

 

--------------------------------------------------------------------------------